Exhibit 33.6 ASSESSMENT OF COMPLIANCE WITH THE APPLICABLE SERVICING CRITERIA Corporate Trust Services division of Wells Fargo Bank, National Association (the “Company”) is responsible for assessing compliance with the applicable servicing criteria set forth in Item 1122(d) of Regulation AB of the Securities and Exchange Commission.The Company has determined that the servicing criteria are applicable in regards to the servicing platform for the period as follows: Platform:Publicly-issued (i.e., transaction-level reporting initially required under the Securities Exchange Act of 1934, as amended) and certain privately-issued (i.e., for which transaction-level reporting is required pursuant to contractual obligation) residential mortgage-backed securities, commercial mortgage-backed securities and other asset-backed securities, for which the Company provides master servicing, trustee, securities administration or paying agent services, excluding any such securities issued by any agency or instrumentality of the U.S. government (other than the Federal Deposit Insurance Company) or any government sponsored entity, and further excluding the transactions issued prior to 2006 for which Wells Fargo outsources all material servicing activities (as defined by Regulation AB) (the “Platform”).Appendix A identifies the individual transactions defined by the Company as constituting the Platform. Applicable Servicing Criteria:All servicing criteria set forth in Item 1122(d), to the extent required in the related transaction agreements, or required by the Item 1122(d) servicing criteria in regards to the activities performed by the Company, except for the following criteria:1122(d)(4)(ii), 1122(d)(4)(iv), 1122(d)(4)(v), 1122(d)(4)(viii), 1122(d)(4)(ix), 1122(d)(4)(x), 1122(d)(4)(xi), 1122(d)(4)(xii) and 1122(d)(4)(xiii), which Management has determined are not applicable to the activities the Company performs with respect to the Platform (“the Applicable Servicing Criteria”). Period:As of and for the twelve months ended December 31, 2012 (the “Period”). Third parties classified as vendors:With respect to servicing criterion 1122(d)(4)(i), the Company has engaged a vendor to handle certain Uniform Commercial Code filing functions required by the servicing criterion.The Company has determined that this vendor is not considered a “servicer” as defined in Item 1101(j) of Regulation AB, and the Company elects to take responsibility for assessing compliance with the portion of the servicing criterion applicable to this vendor as permitted by Interpretation 17.06 of the SEC Division of Corporation Finance Manual of Publicly Available Telephone Interpretations (“Interpretation 17.06”).The Company has policies and procedures in place to provide reasonable assurance that the vendor’s activities comply in all material respects with the servicing criterion applicable to the vendor.The Company is solely responsible for determining that it meets the SEC requirements to apply Interpretation 17.06 for the vendor and related criterion. With respect to the Platform and the Period, the Company provides the following assessment of compliance with respect to the Applicable Servicing Criteria: 1.The Company is responsible for assessing its compliance with the Applicable Servicing Criteria. 2.The Company has assessed compliance with the Applicable Servicing Criteria, including the servicing criterion for which compliance is determined based on Interpretation 17.06 as described above.In performing this assessment, management used the criteria set forth by the Securities and Exchange Commission in paragraph (d) of Item 1122 of Regulation AB. 3.Based on such assessment, the Company has complied, in all material respects with the Applicable Servicing Criteria, except as described in Schedule A hereto. 4.Schedule B hereto includes Management's discussion of the exceptions noted in Schedule A, including remediation efforts taken by the Company. As discussed in Appendix B, the Company has amended its Assessment of Compliance with the Applicable Servicing Criteria dated February 28, 2013 to include certain previously omitted transactions in its Platform. KPMG LLP, an independent registered public accounting firm, has issued an attestation report on the Company’s compliance with the Applicable Servicing Criteria for the Period. WELLS FARGO BANK, National Association By: /s/ Brian Bartlett Brian Bartlett Title: Executive Vice President Dated: December 20, 2013 Exhibit 33.6 Schedule A Material Instances of Noncompliance by the Company Management’s assessment of compliance with the Applicable Servicing Criteria set forth by the Securities and Exchange Commission in paragraph (d) of Item 1122 of Regulation AB as of December 31, 2012 and for the Period, disclosed that material instances of noncompliance occurred with respect to the servicing criteria set forth in both of Items 1122(d)(3)(i)(B) and 1122(d)(3)(ii), as follows: · With respect to servicing criterion 1122(d)(3)(i)(B), certain reports to investors did not provide information calculated in accordance with the terms specified in the transaction agreements. · With respect to servicing criterion 1122(d)(3)(ii), certain amounts due to investors were not allocated and remitted in accordance with timeframes, distribution priority and other terms set forth in the transaction agreements. Schedule B Management’s Discussion on Material Instances of Noncompliance by the Company Disclosure:During the Period, Wells Fargo identified Payment Errors (as defined below) and Reporting Errors (as defined below) on certain residential mortgage-backed securities (“RMBS”) transactions in the Platform.Although no individually identified error, in and of itself, was found to be material to the Platform, when the errors were considered in the aggregate, Management determined that, for Platform purposes, there were material instances of noncompliance with respect to both Items 1122(d)(3)(i)(B) and 1122(d)(3)(ii) of Regulation AB. For purposes of this Schedule B, the term “Payment Errors” means the identified payment errors that occurred during the Period and that, when considered in the aggregate, led to Management’s determination that there was a material instance of noncompliance for the Platform with respect to Item 1122(d)(3)(i)(B) of Regulation AB.For purposes of this Schedule B, the term “Reporting Errors” means the identified reporting errors that occurred during the Period and that, when considered in the aggregate, led to Management’s determination that there was a material instance of noncompliance for the Platform with respect to Item 1122(d)(3)(ii) of Regulation AB. The identified Payment Errors and Reporting Errors on such RMBS transactions were attributable to certain failures in processes relating to waterfall calculations and reporting that, although adapted over time, still insufficiently addressed the impact of the unprecedented levels of collateral degradation in RMBS transactions on the calculation of principal and interest payments and losses and associated investor reporting. Scope of the Material Instances of Noncompliance:The identified Payment Errors and Reporting Errors that led to Management’s determination that material instances of noncompliance with respect to the Platform had occurred were limited to certain RMBS transactions in the Platform.There were no identified Payment Errors or Reporting Errors for non-RMBS transactions in the Platform which contributed to Management’s determination that there were material instances of noncompliance for the Platform.In some instances, the identified Payment Errors which contributed to Management’s determination that there were material instances of noncompliance for the Platform were also considered material to the transactions on which they occurred.None of the identified Reporting Errors which contributed to Management’s determination that there were material instances of noncompliance for the Platform were considered material for a particular transaction.For all transactions in the Platform (including RMBS transactions with identified Payment Errors and Reporting Errors), Management delivered an Item 1123 certification to the extent it was required to do so pursuant to the requirements of the applicable transaction documents and Regulation AB.Where there was an identified Payment Error that was considered material for an individual transaction, the Item 1123 certification included a description of the nature and scope of such error. Remediation:Appropriate actions have been taken or are in the process of being taken to remediate the identified Payment Errors and Reporting Errors that led to Management’s determination that material instances of noncompliance with respect to the Platform had occurred.Further, adjustments have been or will be made to the waterfall calculations and other operational processes and quality control measures applied to the RMBS transactions in the Platform to minimize the risk of future payment and reporting errors. Further Disclosure1: Earlier this year, the Staff of the Securities Exchange Commission issued a comment letter to an issuer of certain residential mortgage-backed securities with questions regarding its 2012 Form 10-K filings.Three of the questions posed on such comment letter pertained to Wells Fargo’s Schedule B discussion of the material instances of noncompliance on its platform set forth above.The comment letter questions and Wells Fargo’s response to such questionsare set forth verbatim below beginning with the second succeeding paragraph (the “Comment Letter Questions and Wells Fargo Responses”). The statistics about Identified Payment Errors and Identified Reporting Errors (as such terms are defined in the responses below) set forth in Wells Fargo’s responses below were based on information known as of February 28, 2013, the date of the original 1 This section of Schedule B was not in the original Assessment of Compliance with Applicable Servicing Criteria dated February 28, 2013. Exhibit 33.6 Assessment of Compliance with Applicable Servicing Criteria.As of the date of this amended assessment of compliance with applicable servicing criteria, Management is aware of an additional 18 Identified Payment Errors and an additional 29 Identified Reporting Errors.The additional errors were found both on platform transactions that are denoted as omitted transactions on Appendix A hereto and on non-omitted platform transactions.The discussion in the below responses about the Identified Payment Errors and Identified Reporting Errors, including statements about remediation, is applicable to these additional Identified Payment Errors and Identified Reporting Errors. Comment Letter Questions and Wells Fargo Responses2: 5. The report of Wells Fargo Bank, N.A. (“Wells Fargo”) on its assessment of compliance with applicable servicing criteria states that “certain failures in processes relating to waterfall calculations and reporting that, although adapted over time, still insufficiently addressed the impact of the unprecedented levels of collateral degradation in RMBS transactions on the calculation of principal and interest payments and losses associated investor reporting.” Your description is unclear. With a view towards disclosure please explain: · the specific failures in processes relating to waterfall calculations and reporting; · what you mean by “unprecedented levels of collateral degradation” and why that would have any effect on the calculation of the waterfall; and · what you mean by “adapted over time.” Response:For purposes of Wells Fargo’s response to questions 5, 6 and 7 of the Staff’s Comment Letter, reference is made to the following defined terms. Ø “2012 Assessment” means, with respect to its Platform, the assessment of compliance with applicable Item 1122(d) servicing criteria prepared by management of Wells Fargo relating to the 2012 Reporting Period. Ø “2012 Attestation” means the compliance attestation report of KPMG LLP, the independent registered public accounting firm engaged by Wells Fargo to issue such compliance attestation report in connection with the 2012 Assessment, for the 2012 Reporting Period. Ø “2012 Item 1122 Compliance Reports” means the 2012 Assessment and 2012 Attestation. Ø “2012 Reporting Period” means as of and for the year ending December 31, 2012. Ø “Identified Payment Errors” means, with respect to the 2012 Reporting Period, the payment errors identified in the normal course of business and through specific procedures performed in connection with the preparation of the 2012 Item 1122 Compliance Reports that led to the determination that there was a material instance of noncompliance for Wells Fargo’s Platform. Ø “Identified Reporting Errors” means, with respect to the 2012 Reporting Period, the reporting errors identified in the normal course of business and through specific procedures performed in connection with the preparation of the 2012 Item 1122 Compliance Reports that led to the determination that there was a material instance of noncompliance for Wells Fargo’s Platform. Ø “Model” means the Model Input, the Model Program and the processes related to the Model Input and the Model Program that function together for the purpose of calculating payments in accordance with the requirements of relevant transaction documents. Ø “Model Errors” refers to Model Input Errors and Model Program Errors. Ø “Model Input” means data that is transmitted electronically or manually to a Model such as data from a servicer, data from financial services information providers, cash adjustments (such as reimbursable expenses) and information from programs that perform interim calculations. Ø “Model Input Errors” means inaccurate or incomplete Model Input information, inaccuracies in receiving or processing Model Input information or inaccuracies in manual non-automated processing that lead to payment errors. 2 This section of Schedule B was not in the original Assessment of Compliance with Applicable Servicing Criteria dated February 28, 2013. Exhibit 33.6 Ø “Model Program” means Model programming logic designed to calculate payments in accordance with transaction document requirements. Ø “Model Program Errors” means inaccurate or incomplete programming or logic in the Model that does not produce calculations in accordance with the transaction documents and therefore causes payment errors and/or reporting errors. Ø “Platform” means the trustee/master servicer/securities administrator/paying agent platform designed by Wells Fargo that corresponds to the 2012 Assessment consisting of approximately 2000 RMBS transactions in addition to other commercial mortgage-backed security and asset-backed security transactions. Ø “RMBS” means residential mortgage-backed securities. Ø “Wells Fargo” means the Corporate Trust Services division of Wells Fargo Bank, N.A. · the specific failures in processes relating to waterfall calculations and reporting; Response:Wells Fargo develops a unique Model for each transaction in its Platform.On the whole, there are millions of calculations performed by the Models each payment period for the thousands of transactions in the Platform. Wells Fargo’s waterfall payment calculation and reporting functions can be categorized into three processes: Ø Model Inputs, Ø Model Programs, and Ø transmission of each Model’s output to the processes and systems that generate investor reports. In the 2012 Reporting Period, there were 84 Identified Payment Errors on RMBS transactions3. Ø 40 of the 84 Identified Payment Errors resulted from Model Input Errors.For example4, in certain transactions, defaulted fixed rate loans became subject to unanticipated rate modifications when the loans were modified in accordance with industry loan modification initiatives.Because the transaction documents did not contemplate the rate modifications, the Model Input process had to be manually adapted to incorporate the rate changes.Model Input Errors occurred when the manual adjustments were made. Ø 44 of the 84 Identified Payment Errors resulted from Model Program Errors.For example, in many RMBS transactions, at the point credit support is depleted (i.e. the principal balance of the subordinate bonds is reduced to zero), payment allocations to the remaining senior bonds shift from a sequential payment priority to a pro rata payment priority.In many cases, the transaction documents require such shift to occur “on and after” the month in which credit support is depleted and in other transactions the shift occurs “after” the month in which credit support is depleted.Model Program Errors occurred when some Model Programs shifted payment allocations from sequential to pro rata in the wrong month inconsistent with the applicable transaction documents.In addition, with respect to transaction documents which direct the payment priority shift “on and after” credit support depletion, Model Program Errors occurred because proper effect was not given to the word “on”.There is an order of operations in every waterfall that directs payments to bonds first and allocations of losses to bonds second.Because credit support depletion most often occurs from the allocation of losses to subordinate bonds, this order of operation (i.e. payments first; losses second) would have to be reversed to make a payment priority shift on the credit support depletion date.Model Program Errors occurred when the order of operations was not reversed in this manner. 3 While there were also some Identified Payment Errors on CMBS and ABS transactions in the Platform, Schedule B to the 2012 Assessment says “[T]he identified Payment Errors and Reporting Errors that led to Management’s determination that material instances of noncompliance with respect to the Platform had occurred was limited to certain RMBS transactions in the Platform.There were no identified Payment Errors or Reporting Errors for non-RMBS transactions in the Platform which contributed to Management’s determination that there were material instances of noncompliance for the Platform”.Accordingly, the statistics provided in this response relating to Identified Payment Errors and Identified Reporting Errors are limited to RMBS transactions in the Platform. 4 Because it would be impractical to provide a detailed explanation of each of the 84 Identified Payment Errors, Wells Fargo has endeavored in its responses to questions 5, 6 and 7 to provide meaningful examples of the Identified Payment Errors and Identified Reporting Errors.The examples are illustrative but not representative of every individual error or error type. Exhibit 33.6 For the 2012 Reporting Period, there were 148 Identified Reporting Errors on RMBS transactions5. Ø 84 of the 148 Identified Reporting Errors resulted from the 84 Identified Payment Errors.Inaccurate payments led to inaccurate reporting. Ø 64 of the 148 Identified Reporting Errors were unrelated to the Identified Payment Errors. o 36 of the 64 Identified Reporting Errors resulted from inaccurate/incomplete bond reporting.Some examples of these 36 Identified Reporting Errors include inaccurate reporting variables related to investor payments, incorrect tranche balance reporting and incorrect trigger reporting. o 28 of the 64 Identified Reporting Errors resulted from inaccurate/incomplete mortgage loan reporting.Some examples of these 28 Identified Reporting Errors include incorrect information on the collateral statement portion of the investor report, inaccurate delinquency reporting and inaccurate loan level performance reporting. · what you mean by “unprecedented levels of collateral degradation” and why that would have any effect on the calculation of the waterfall; and Response: “Unprecedented levels of collateral degradation” refers to the significant decrease in mortgage loan performance experienced by RMBS transactions generally over the past several years.The significant decrease in loan performance is evidenced by the fact that over 50 percent of the RMBS transactions in Wells Fargo’s Platform have reached credit support depletion.This is a significant event because waterfall payment priorities for the senior bonds typically change at that point. One reason why high levels of RMBS mortgage loan performance degradation affect waterfall calculations is because such degradation contributes to Model Input Errors.One example of such Model Input Errors relates to the extensive level of mortgage loan delinquencies and the resulting extensive levels of servicer advancing.High levels of advancing lead to both high advance recoveries by servicers in single distribution periods and increased servicer stop advance decisions.6 These phenomena require manual processing which can result in Model Input Errors. The high level of RMBS mortgage loan performance degradation has also contributed to Model Program Errors.The extensive collateral losses in RMBS transactions have triggered waterfall scenarios that were considered unlikely to occur at the inception of the transactions (if they were considered at all) and were not as clearly detailed as other provisions in the transaction agreements that direct waterfall calculations and distributions.At Model creation, those waterfall scenarios were not forecasted to reach the levels of underperformance that RMBS mortgage loans have experienced.Because of such lack of forecasting and the absence of benchmark data7 for such scenarios from the underwriters/sponsors of the transactions or other sources, Wells Fargo was unable to test and validate such waterfall scenarios.As a result, Model Program Errors occurred. · what you mean by “adapted over time.” Response:“Adapted over time” refers to the fact that Model Programs and Model Inputs and the processes related to Model Programs and Model Inputs are, over the life of a transaction, constantly being adjusted in an effort to ensure accurate payments.Continual adjustments are required because the transactions and securities to which the Models relate are very complex and the technology and processes related to Model Programs and Model Inputs are equally complex.The level of adjustment needed for Model Programs, Model Inputs, and related processes increased as mortgage loan performance degradation increased. 6. We note reference to “Payment Errors” and “Reporting Errors.” With a view towards disclosure, please explain whether these are the same type of Payment Errors and Reporting Errors that were described in Wells Fargo’s assessment of compliance for 2011 that you further described in a response to us on December 31, 2012. In that response letter, Wells Fargo confirmed the correction and resolution of modeling errors and that indicated that adjustments to payments were made in 2012. If these are not the same type of errors as those that occurred in 2011, please state so. In either case, with a view towards disclosure, please explain: 5 See footnote 1. 6 A stop advance decision is made by a servicer when, with respect to any advance made in the past or any proposed future advance, it determines that such advances will not be recoverable from collections on the loan or from liquidation proceeds. 7 There were principally two types of benchmark data used:decrement tables and underwriter/sponsor cash flow projections.The decrement tables in offering documents generally only projected out at pricing speeds with zero loss assumptions.Reconciling Models with those decrement tables based on those assumptions would not have exposed the stresses on the Model Programs resulting from the significant mortgage loan performance degradation in recent years. In addition, cash flow projections received from the underwriters/sponsors at the time of deal issuance were projected at minimal losses which were not severe enough to expose the stresses on the Model Programs resulting from the significant collateral degradation in recent years. Exhibit 33.6 General Response:The Identified Payment Errors and the Identified Reporting Errors were generally similar in type to the payment and reporting errors that led to the determination that there was a material instance of noncompliance for the 2011 assessment of compliance.However, the transactions on which the errors occurred and the exact circumstances and details giving rise to the Identified Payment Errors and Identified Reporting Errors in 2012 were different than 2011.The correction of the 2011 identified payment errors and reporting errors was specific to the Models for the affected transactions and such corrections do not preclude the possibility that a similar type of error would occur on a different transaction with a different Model in 2012. Examples of Model Program Errors that occurred similarly in both years involve (i) post-credit support depletion loss allocation methodology and payment priority rules (e.g., pro rata versus sequential), and (ii) the calculation of group-directed cash flows, interest calculation elements (rate, accrual day logic, etc.), and pre-credit support depletion loss allocation. Examples of Model Input Errors that occurred similarly in both years involve (i) improper coding of cash adjustments and using incorrect prior month data, (ii) loan modification inputs related to capitalization of delinquent amounts and the recovery of advances related thereto and modified interest rates in certain transaction structures, and (iii) cash adjustments related to servicer advance reimbursements that caused errors in certain calculations (e.g., the net weighted average coupon rate calculations). Comparing the Identified Reporting Errors to the identified reporting errors in 2011, a substantial number in each year were caused by the payment errors (i.e., reporting an incorrect payment). There were other reporting errors in both years that related to missing and incorrect bond information and missing and incorrect mortgage loan information. · whether the payment errors resulted in overpayments or underpayments to investors; Response:In most cases, the Identified Payment Errors were a combination of overpayments to one or more classes of investors or transaction parties and corresponding underpayments to one or more other classes of investors or other transaction parties.Therefore, most of the Identified Payment Errors consisted of overpayments and underpayments that netted to zero because all the cash that was received from a transaction party in a payment cycle was distributed to investors or other transaction parties on the related payment date8. · the types of reporting errors that occurred and how they related to the payment errors; Response:84 of the 148 Identified Reporting Errors were caused by the Identified Payment Errors in that the incorrect payment led to incorrect reporting.Since the Identified Payment Errors were calculated incorrectly, the payments were reported incorrectly.The remaining 64 of the 148 Identified Reporting Errors were not caused by the Identified Payment Errors.Those 64 Identified Reporting Errors consisted of missing or inaccurate information related to various bond reporting and mortgage loan reporting elements. · whether investors whose payments were impacted were notified of the errors and, if so, how they were notified; Response:Investors received notice of the Identified Payment Errors by means of the posting to Wells Fargo’s website of corrected payment date statements.Investors received notice of Investor Reporting Errors by either a revised statement in connection with a restatement9 of the affected distributions or by correcting the reporting error on the next payment date statement. · whether any underpayments were paid or will be paid to investors and, if so, when the payments were made or will be made; and 8 While most Identified Payment Errors netted to zero, a small number of the Identified Payment Errors did not net to zero.Identified Payment Errors that did not net to zero occurred when, inadvertently, either (i) less than 100 percent the cash that was received from a transaction party (such as a servicer) in a payment cycle was distributed to investors or other transaction parties on the related payment date leaving cash in the transaction’s distribution account or (ii) an amount greater than 100 percent of the cash that was received from a transaction party (such as a servicer) in a payment cycle was distributed to investors or other transaction parties on the related payment date causing an overdraft of the transaction’s distribution account.The scenario described in clause (i) explains the majority of circumstances where overpayments and underpayments did not net to zero. 9 As used in this response, the term “restatement” and the phrase “restating affected distribution periods” means the correction of an overpayment or underpayment experienced by a class of book-entry securities by (i) submitting a revised payment date statement for each affected distribution period to the Depository Trust Company (“DTC”) by which the DTC adjusts the accounts of the overpaid and underpaid classes, and (ii) the posting of such revised payment date statement to Wells Fargo’s website.In accordance with its current policy, the DTC revises up to twelve months of affected distributions.On a limited number of occasions when the affected distribution periods extended beyond such twelve month time frame, Wells Fargo included adjustments for the additional distribution periods in the restatement of the twelve distribution periods and notified investors of this fact on the revised payment date statements.The process is similar for physical securities except that Wells Fargo interacts directly with affected holders as opposed to interacting with the DTC. Exhibit 33.6 Response:With one exception10, Identified Payment Errors that resulted in underpayments to investors were rectified by means of restating affected distribution periods.The restatements occurred between February 1, 2012 and March 1, 2013. · whether any future payments were adjusted to account for overpayments. Response:With one exception described in footnote 8, Identified Payment Errors that resulted in overpayments to investors were rectified by restating the affected distribution periods.Except with respect to one Identified Payment Error on one transaction unrelated to the transactions to which the Comment Letter relates, no future payments were adjusted in connection with overpayment errors.In that one case, distributions to one class of certificates were adjusted over three distribution dates and such adjustment was disclosed on the respective distribution date statements. 7. While we note that Wells Fargo further states that “[a]ppropriate actions have been taken or are in the process of being taken to remediate” the identified errors and “adjustments have been or will be made to the waterfall calculations and other operational processes and quality control measures applied to the RMBS transactions in the Platform to minimize the risk of future payment and reporting errors.” This disclosure, however, does not provide any indication as to the nature and scope of the failures, or the impact of the identified material instances of noncompliance. We believe a more granular discussion is necessary to understand how these steps have addressed the identified material instances of noncompliance. With a view towards disclosure, please explain: · the specific actions that have been taken or are in the process of being taken to remediate the identified payment errors and reporting errors; Response:Except as discussed in footnote 8, Wells Fargo has remediated all of the 84 Identified Payment Errors through restatements of the affected distribution periods. The restatements occurred between February 1, 2012 and March 1, 2013.Wells Fargo has remediated all 148 Identified Reporting Errors by either issuing a revised statement in connection with a restatement of the affected payments or by ensuring that the reporting element in question was correctly reported on the next payment date statement. · the specific adjustments that have been or will be made to the waterfall calculations and other operational processes and quality control measures applied to the RMBS transactions in the platform; and Response:Wells Fargo has determined to address not only the specific errors that led to the determination of material instances of non-compliance on the RMBS component of its Platform, but also to take proactive measures to identify other problems with its Models that could cause payment or reporting errors. Accordingly, Wells Fargo has undertaken an expansive project to identify, rectify and prevent problems with its Models and the individual transactions that exhibited these problems.Wells Fargo is in the early stages of this project.Due to the size of the RMBS component of its Platform, this is a long term, intensive project involving significant internal and external resources.In conjunction with other steps taken, Wells Fargo believes that this initiative will result in ongoing improvements to its payment and reporting processes. · any other steps that Wells Fargo has undertaken or will undertake to ensure that similar errors do not occur in the future. Response:Throughout 2012 and 2013, Wells Fargo has adopted numerous other initiatives in an effort to add rigor to its operational processes and quality control measures.The initiatives relate to both preventing Model Errors and identifying and correcting Model Errors.Examples of measures to prevent Model Errors include, among other things, enhancements to its (i) new Model creation procedures, (ii) procedures for pre-closing review of waterfall language in transaction documents, and (iii) procedures for pre-payment date testing of transaction level payment calculations and reporting elements.Examples of measures to identify and correct Model Errors include, among other things, (a) enhanced procedures relating to Model revisions, (b) the creation of a team charged with conducting a careful analysis of every Model Error to determine if any additional controls are necessary to prevent the errors from re-occurring, and (c) the creation of a team to proactively perform Model Program corrections to prevent future Model Errors.Wells Fargo has hired over two dozen additional staff and reorganized various teams to more effectively manage the above-mentioned operational processes and quality control measures. Material Instance of Noncompliance by any Vendor NONE Material Deficiencies in Company’s Policies and Procedures to Monitor Vendor’s Compliance NONE 10 There is one underpayment of $4992.92 (and a corresponding overpayment of the same amount) from March 2012 which has not been remedied.The underpayment did not occur on any transaction to which the Commission’s Comment Letter directly relates.Wells Fargo is in the process of determining an appropriate course of action with regard to this underpayment. Exhibit 33.6 Appendix A to the Company’s Assessment of Compliance with the Applicable Servicing Criteria Platform Transactions Previously Omitted Transaction? 30016C AAMES 2004-1 AAMES 2005-1 AAMES 2005-2 AAMES 2005-4 Y AAMES 2006-1 Y ABFC 2002-OPT1 ABFC 2002-WF1 ABFC 2002-WF2 ABFC 2003-OPT1 ABFC 2003-WF1 ABFC 2004-HE1 ABFC 2004-OPT1 ABFC 2004-OPT2 ABFC 2004-OPT3 ABFC 2004-OPT4 ABFC 2004-OPT5 ABFC 2005-HE1 ABFC 2005-HE2 ABFC 2005-OPT1 ABFC 2005-WF1 ABFC 2005-WMC1 ABFC 2006-HE1 ABFC 2006-OPT1 ABFC 2006-OPT2 ABFC 2006-OPT3 ABFC 2007-WMC1 ABSCAMQ 2007-HE2 ABSC 2001-HE3 ABSC 2002-HE2 ABSC 2003-HE1 ABSC 2003-HE3 ABSC 2003-HE6 ABSC 2004-HE2 ABSC 2004-HE3 ABSC 2004-HE6 ABSC 2004-HE8 ABSC 2005-HE3 ABSC 2005-HE8 ABSC MO 2006-HE6 ABSC NC 2005-HE4 ABSC OOMC 2005-HE6 ABSC WMC 2005-HE5 ACE 2001-HE1 ACE 2002-HE1 ACE 2002-HE2 ACE 2002-HE3 ACE 2003-FM1 ACE 2003-HE1 ACE 2003-HS1 ACE 2003-NC1 ACE 2003-OP1 ACE 2003-TC1 ACE 2004-FM1 ACE 2004-FM2 ACE 2004-HE1 ACE 2004-HE2 ACE 2004-HE3 ACE 2004-HE4 ACE 2004-HS1 ACE 2004-IN1 ACE 2004-OP1 ACE 2004-RM1 ACE 2004-RM2 ACE 2004-SD1 ACE 2005-AG1 ACE 2005-ASAP1 ACE 2005-HE1 ACE 2005-HE2 ACE 2005-HE3 ACE 2005-HE4 ACE 2005-HE5 ACE 2005-HE6 ACE 2005-HE7 ACE 2005-RM1 ACE 2005-RM2 ACE 2005-SD1 ACE 2005-SD2 ACE 2005-SD3 ACE 2005-SL1 ACE 2005-SN1 ACE 2005-WF1 ACE 2006-ASAP1 ACE 2006-ASAP2 ACE 2006-ASAP3 ACE 2006-ASAP4 ACE 2006-ASAP5 ACE 2006-ASAP6 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? ACE 2006-ASL1 ACE 2006-CW1 ACE 2006-FM1 ACE 2006-FM2 ACE 2006-HE1 ACE 2006-HE2 ACE 2006-HE3 ACE 2006-HE4 ACE 2006-NC1 ACE 2006-NC2 ACE 2006-NC3 ACE 2006-OP1 ACE 2006-OP2 ACE 2006-SD1 ACE 2006-SD2 ACE 2006-SD3 ACE 2006-SL1 ACE 2006-SL2 ACE 2006-SL3 ACE 2006-SL4 ACE 2007 ASAP2 ACE 2007-ASAP1 ACE 2007-ASL1 ACE 2007-HE1 ACE 2007-HE2 ACE 2007-HE3 ACE 2007-HE4 ACE 2007-HE5 ACE 2007-SL1 ACE 2007-SL2 ACE 2007-WM1 ACE 2007-WM2 ACE TERWIN 2003-6HE AEGIS 2003-1 AEGIS 2003-2 AEGIS 2003-3 AEGIS 2004-1 AEGIS 2004-2 AEGIS 2004-3 AEGIS 2004-4 AEGIS 2004-5 AEGIS 2004-6 AEGIS 2005-1 AEGIS 2005-2 AEGIS 2005-3 AEGIS 2005-4 AEGIS 2005-5 AEGIS 2006-1 AELMC95A1SUB AELMC95A2SUB AELMC98B AHL 2002-1 AHMA 2005-1 AHMA 2005-2 AHMA 2006-1 AHMA 2006-2 AHMA 2006-3 Y AHMA 2006-4 Y AHMA 2006-5 AHMA 2006-6 AHMA 2007-1 AHMA 2007-2 AHMA 2007-3 AHMA 2007-4 AHMA 2007-5 AHMIT 2004-1 AHMIT 2004-2 AHMIT 2005-1 Y AHMIT 2005-2 Y AHMIT 2005-3 Y AHMIT 2005-4 Y AHMIT 2006-1 Y AHMIT 2006-2 AHMIT 2006-3 AHMIT 2007-1 AHMIT 2007-2 ALLIANCE 2007-OA1 ALLY104 AMCAR081 AMCAR082 AMCAR091 AMCAR101 AMCAR102 AMCAR103 AMCAR104 AMCAR10A AMCAR10B AMCAR111 AMCAR112 AMCAR113 AMCAR114 AMCAR115 AMCAR121 AMCAR122 AMCAR123 AMCAR124 AMOT104 AMOT111 AMOT113 AMOT114 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? AMOT115 AMOT121 AMOT122 AMOT123 AMOT124 AMOT125 AMRESCO 1998-2 AMRESCO 1998-3 AMRESCO 1999-1 APART091 ARC 2001-BC1 Y ARC 2001-BC5 ARC 2001-BC6 ARC 2002 - BC1 Y ARC 2002-BC10 ARC 2002-BC2 ARC 2002-BC3 ARC 2002-BC4 ARC 2002-BC5 ARC 2002-BC6 ARC 2002-BC7 ARC 2002-BC8 ARC 2002-BC9 ARC 2004-1 ARE 1998-1 Y ARMT2006-2A ARMT 2004-1 ARMT 2004-2 ARMT 2004-3 ARMT 2004-4 ARMT 2004-5 ARMT 2005-1 ARMT 2005-10 ARMT 2005-11 ARMT 2005-12 ARMT 2005-2 ARMT 2005-3 ARMT 2005-4 ARMT 2005-5 ARMT 2005-6A ARMT 2005-7 ARMT 2005-8 ARMT 2005-9 ARMT 2006-1 ARMT 2006-2 ARMT 2006-3 ARMT 2007-1 ARMT 2007-2 ARMT 2007-3 ASLA20121 BAC2007-2 BAC 2000-1 BAC 2000-2A BAC 2001-1 BAC 2001-3 BAC 2002-PB2 BAC 2003-2 BAC 2004-1 BAC 2004-3 BAC 2004-5 BAC 2005-1 BAC 2005-4 BAC 2006-3 BAC 2006-4 BAC 2006-6 BAC 2007-3 BAC 2007-4 BAC 2007-5 BACM 2008-1 BACM 2008-LS1 BAF 2000-1 BAFC 2003-1 BAFC 2003-2 BAFC 2003-3 BAFC 2004-1 BAFC 2004-2 BAFC 2004-3 BAFC 2004-4 BAFC 2004-5 BAFC 2004-A BAFC 2004-B BAFC 2004-C BAFC 2004-D BAFC 2005-1 BAFC 2005-2 BAFC 2005-3 BAFC 2005-4 BAFC 2005-5 BAFC 2005-6 BAFC 2005-7 BAFC 2005-8 BAFC 2005-A BAFC 2005-B BAFC 2005-C BAFC 2005-D BAFC 2005-E BAFC 2005-F BAFC 2005-G BAFC 2005-H BAFC 2006-1 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? BAFC 2006-2 BAFC 2006-3 BAFC 2006-4 BAFC 2006-5 BAFC 2006-6 BAFC 2006-7 BAFC 2006-8T2 BAFC 2006-A BAFC 2006-B BAFC 2006-C BAFC 2006-D BAFC 2006-E BAFC 2006-F BAFC 2006-G BAFC 2006-H BAFC 2006-I BAFC 2006-J BAFC 2007-1 BAFC 2007-2 BAFC 2007-3 BAFC 2007-4 BAFC 2007-5 BAFC 2007-7 BAFC 2007-8 BAFC 2007-A BAFC 2007-B BAFC 2007-C BAFC 2007-D BAFC 2007-E BAFC 2008-R3 BAFC 2009-R1 BAFC 2009-R3 BAFC SALT 2005-1F BALL 2005-MIB1 BANC OF AMER 2006-1 BANCCAP 2006-1 BANKONESER1 BANKUNITED 2005-1 BAYVIEW 04-A Y BAYVIEW 04-C Y BAYVIEW 04-D Y BAYVIEW 05-B Y BAYVIEW 05-C Y BAYVIEW 05-D Y BAYVIEW 06-A Y BAYVIEW 06-B Y BAYVIEW 06-C Y BAYVIEW 06-D Y BAYVIEW 07-A Y BAYVIEW 07-B Y BCAP 2006-AA1 BCAP 2006-AA2 BCAP 2006-RR1 BCAP 2007-AA5 BCAP 2008-IND1 BCAP 2008-IND2 BEAR 2000-WF2 BEAR 2001-TOP2 BEAR 2001-TOP4 BEAR 2002-PBW1 BEAR 2002-TOP6 BEAR 2002-TOP8 BEAR 2003-PWR2 BEAR 2003-TOP10 BEAR 2003-TOP12 BEAR 2004-PWR3 BEAR 2004-PWR4 BEAR 2004-PWR5 BEAR 2004-PWR6 BEAR 2004-TOP14 BEAR 2004-TOP16 BEAR 2005-AFR1 BEAR 2005-PWR10 BEAR 2005-PWR7 BEAR 2005-PWR8 BEAR 2005-PWR9 BEAR 2005-TOP18 BEAR 2005-TOP20 BEAR 2006-PWR11 BEAR 2006-PWR12 BEAR 2006-PWR13 BEAR 2006-PWR14 BEAR 2006-TOP22 BEAR 2006-TOP24 BEAR 2007-PWR15 BEAR 2007-PWR16 BEAR 2007-PWR17 BEAR 2007-PWR18 BEAR 2007-TOP26 BEAR 2007-TOP28 BNC 2006-2 BNC 2007-1 BNC 2007-2 BNC 2007-4 BOAALT 2006-2 BOAALT 2006-3 BOAALT 2006-4 BOAALT 2006-5 BOAALT 2006-6 BOAALT 2006-7 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? BOAALT 2006-8 BOAALT 2006-9 BOAALT 2007-1 BOAALT 2007-2 BOALT 2003-1 BOALT 2003-10 BOALT 2003-11 BOALT 2003-2 BOALT 2003-3 BOALT 2003-4 BOALT 2003-5 BOALT 2003-6 BOALT 2003-7 BOALT 2003-8 BOALT 2003-9 BOALT 2004-1 BOALT 2004-10 BOALT 2004-11 BOALT 2004-12 BOALT 2004-2 BOALT 2004-3 BOALT 2004-4 BOALT 2004-5 BOALT 2004-6 BOALT 2004-7 BOALT 2004-8 BOALT 2004-9 BOALT 2005-1 BOALT 2005-10 BOALT 2005-11 BOALT 2005-12 BOALT 2005-2 BOALT 2005-3 BOALT 2005-4 BOALT 2005-5 BOALT 2005-6 BOALT 2005-7 BOALT 2005-8 BOALT 2005-9 BOALT 2006-1 BOAMS 2002-L BOAMS 2003-10 BOAMS 2003-3 BOAMS 2003-4 BOAMS 2003-5 BOAMS 2003-6 BOAMS 2003-7 BOAMS 2003-8 BOAMS 2003-9 BOAMS 2003-A BOAMS 2003-B BOAMS 2003-C BOAMS 2003-D BOAMS 2003-E BOAMS 2003-F BOAMS 2003-G BOAMS 2003-H BOAMS 2003-I BOAMS 2003-J BOAMS 2003-K BOAMS 2003-L BOAMS 2004-1 BOAMS 2004-10 BOAMS 2004-11 BOAMS 2004-2 BOAMS 2004-3 BOAMS 2004-4 BOAMS 2004-5 BOAMS 2004-6 BOAMS 2004-7 BOAMS 2004-8 BOAMS 2004-9 BOAMS 2004-A BOAMS 2004-B BOAMS 2004-C BOAMS 2004-D BOAMS 2004-E BOAMS 2004-F BOAMS 2004-G BOAMS 2004-H BOAMS 2004-I BOAMS 2004-J BOAMS 2004-K BOAMS 2004-L BOAMS 2005-1 BOAMS 2005-10 BOAMS 2005-11 BOAMS 2005-12 BOAMS 2005-2 BOAMS 2005-3 BOAMS 2005-4 BOAMS 2005-5 BOAMS 2005-6 BOAMS 2005-7 BOAMS 2005-8 BOAMS 2005-9 BOAMS 2005-A BOAMS 2005-B BOAMS 2005-C BOAMS 2005-D Exhibit 33.6 Platform Transactions Previously Omitted Transaction? BOAMS 2005-E BOAMS 2005-F BOAMS 2005-G BOAMS 2005-H BOAMS 2005-I BOAMS 2005-J BOAMS 2005-K BOAMS 2005-L BOAMS 2006-1 BOAMS 2006-2 BOAMS 2006-3 BOAMS 2006-A BOAMS 2006-B BOAMS 2007-1 BOAMS 2007-2 BOAMS 2007-3 BOAMS 2007-4 BSAAT 2007-01 BSABS2003-1 Y BSABS 2000-2 BSABS 2002-1 Y BSABS 2002-2 Y BSABS 2002-AC1 Y BSABS 2003-2 Y BSABS 2003-3 Y BSABS 2003-AC3 Y BSABS 2003-AC4 Y BSABS 2003-AC5 Y BSABS 2003-AC6 Y BSABS 2003-AC7 Y BSABS 2003-SD1 Y BSABS 2003-SD2 Y BSABS 2003-SD3 Y BSABS 2004-AC1 Y BSABS 2004-AC2 Y BSABS 2004-AC3 Y BSABS 2004-AC4 Y BSABS 2004-AC5 Y BSABS 2004-AC6 Y BSABS 2004-AC7 Y BSABS 2004-B01 BSABS 2004-SD1 Y BSABS 2004-SD2 Y BSABS 2004-SD3 Y BSABS 2004-SD4 Y BSABS 2005-1 BSABS 2005-AC1 Y BSABS 2005-AC2 BSABS 2005-AC3 BSABS 2005-AC4 BSABS 2005-AC5 BSABS 2005-AC6 BSABS 2005-AC7 BSABS 2005-AC8 BSABS 2005-AC9 BSABS 2005-SD1 Y BSABS 2005-SD2 BSABS 2005-SD3 BSABS 2005-SD4 BSABS 2006-2 BSABS 2006-3 BSABS 2006-4 BSABS 2006-AC1 BSABS 2006-AC2 BSABS 2006-AC3 BSABS 2006-AC4 BSABS 2006-AC5 BSABS 2006-IM1 BSABS 2006-SD1 BSABS 2006-SD2 BSABS 2006-SD3 BSABS 2006-SD4 BSABS 2006-ST1 BSABS 2007-1 BSABS 2007-2 BSABS 2007-AC1 BSABS 2007-AC2 BSABS 2007-AC3 BSABS 2007-AC4 BSABS 2007-AC5 BSABS 2007-AC6 BSABS 2007-SD1 BSABS 2007-SD2 BSABS 2007-SD3 BSALTA 2003-3 Y BSALTA 2003-5 Y BSALTA 2003-6 Y BSALTA 2004-1 Y BSALTA 2004-10 Y BSALTA 2004-11 Y BSALTA 2004-12 Y BSALTA 2004-13 Y BSALTA 2004-2 Y BSALTA 2004-3 Y BSALTA 2004-4 Y BSALTA 2004-5 Y BSALTA 2004-6 Y BSALTA 2004-7 BSALTA 2004-8 Y BSALTA 2004-9 Y Exhibit 33.6 Platform Transactions Previously Omitted Transaction? BSALTA 2005-1 Y BSALTA 2005-10 BSALTA 2005-2 Y BSALTA 2005-3 BSALTA 2005-4 BSALTA 2005-5 BSALTA 2005-7 BSALTA 2005-8 BSALTA 2005-9 BSALTA 2006-1 BSALTA 2006-2 BSALTA 2006-3 BSALTA 2006-4 BSALTA 2006-5 BSALTA 2006-6 BSALTA 2006-7 BSALTA 2006-8 BSALTA 2006-R1 BSALTA 2007-1 BSALTA 2007-2 BSALTA 2007-3 BSART 2000-2 BSART 2001-04 Y BSART 2002-1 BSART 2002-11 Y BSART 2002-12 Y BSART 2003-1 Y BSART 2003-3 Y BSART 2003-4 Y BSART 2003-5 Y BSART 2003-6 Y BSART 2003-7 Y BSART 2003-8 Y BSART 2003-9 Y BSART 2004-1 Y BSART 2004-10 Y BSART 2004-11 Y BSART 2004-12 Y BSART 2004-2 Y BSART 2004-3 Y BSART 2004-4 Y BSART 2004-5 Y BSART 2004-6 Y BSART 2004-7 Y BSART 2004-8 Y BSART 2004-9 Y BSART 2005-1 Y BSART 2005-10 BSART 2005-11 BSART 2005-12 BSART 2005-2 BSART 2005-3 BSART 2005-4 BSART 2005-5 BSART 2005-6 BSART 2005-7 Y BSART 2005-9 BSART 2006-1 BSART 2006-2 BSART 2006-3 BSART 2006-4 BSART 2007-1 BSART 2007-2 BSART 2007-3 BSART 2007-4 BSART 2007-5 BSC 1999-WF2 BSC 2000-WF1 BSMF 2006-AC1 BSMF 2006-AR1 BSMF 2006-AR2 BSMF 2006-AR3 BSMF 2006-AR4 BSMF 2006-AR5 BSMF 2007-AR1 BSMF 2007-AR2 BSMF 2007-AR3 BSMF 2007-AR4 BSMF 2007-AR5 BSSP 2007-R3 BSSP 2007-R6 BSSP 2007-R8 BSSP 2008-R1 CARRINGTON 2006-FRE1 CARRINGTON 2006-FRE2 CARRINGTON 2006-NC1 CARRINGTON 2006-NC2 CARRINGTON 2006-NC3 CARRINGTON 2006-NC4 CARRINGTON 2006-NC5 CARRINGTON 2006-OPT1 CARRINGTON 2006-RFC1 CARRINGTON 2007-FRE1 CARRINGTON 2007-HE1 CARRINGTON 2007-RFC1 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? CCMT 2004-C2 CCMT 2008-C7 CD 2006-CD2 CFAST10A CHASE 1999-2 CHASE 2000-2 CHASE97ABOAT Y CHASE97ARV Y CMAC 2004-1 Y CMAC 2004-2 CMLT 2003-UP3 Y CMLTI 2003-1 CMLTI 2003-HE3 CMLTI 2004-1 CMLTI 2004-HYB2 Y CMLTI 2004-HYB3 CMLTI 2004-OP1 CMLTI 2005-11 CMLTI 2005-OPT4 CMLTI 2006-FX1 CMLTI 2007-AMC2 CMLTI 2007-AMC4 CMLTI 2007-OPX1 CMLTI 2007-SHL1 COBALT 2006-C1 COBALT 2007-C2 COBALT 2007-C3 COM 1998-C02 COMM 2000-1 Y COMM 2003-LNB1 Y COMM 2004-LNB2 Y COMM 2004-LNB3 Y COMM 2004-LNB4 Y COMM 2005-C6 COMM 2005-LP5 Y COMM 2006 -C8 COMM 2006-C7 COMM 2007-C9 COMM 2012-FL2 COMM12-CCRE1 COMM12-CCRE2 COMM12-CCRE4 COMM12-CCRE5 COMM2011-FL1 Y CON1999-3 Y CS 1989-1 Y CSAB 2006-1 CSAB 2006-2 CSAB 2006-3 CSAB 2006-4 CSAB 2007-1 CSF 1997-C02 CSF 1999-C01 CSF 2000-C01 CSFB2003-29 CSFB 2001-CF2 CSFB 2001-CK1 CSFB 2001-CK3 CSFB 2001-CK6 CSFB 2001-CKN5 CSFB 2001-CP4 CSFB 2001-HE1 CSFB 2002-CKN2 CSFB 2002-CKP1 CSFB 2002-CKS4 CSFB 2002-CP5 CSFB 2003-19 CSFB 2003-21 CSFB 2003-23 CSFB 2003-25 CSFB 2003-27 CSFB 2003-AR30 CSFB 2003-C3 CSFB 2003-C5 CSFB 2003-CK2 CSFB 2003-CPN1 CSFB 2004-1 CSFB 2004-3 CSFB 2004-4 CSFB 2004-5 CSFB 2004-6 CSFB 2004-7 CSFB 2004-8 CSFB 2004-AR1 CSFB 2004-AR2 CSFB 2004-AR3 CSFB 2004-AR4 CSFB 2004-AR5 CSFB 2004-AR6 CSFB 2004-AR7 CSFB 2004-AR8 CSFB 2004-C1 CSFB 2004-C2 CSFB 2004-C3 CSFB 2004-C4 CSFB 2004-C5 Y CSFB 2004-FRE1 CSFB 2005-1 CSFB 2005-10 CSFB 2005-11 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? CSFB 2005-12 CSFB 2005-2 CSFB 2005-3 CSFB 2005-4 CSFB 2005-5 CSFB 2005-6 CSFB 2005-7 CSFB 2005-8 CSFB 2005-9 CSFB 2005-C1 CSFB 2005-C2 CSFB 2005-C3 CSFB 2005-C4 CSFB 2005-C5 CSFB 2005-C6 CSFB 2006-C1 CSFB 2006-C2 CSFB 2006-C3 CSFB 2006-C4 CSFB 2006-C5 CSFB 2007-C1 CSFB 2007-C2 CSFB 2007-C3 CSFB 2007-C4 CSFB 2007-C5 CSFB 2008-C1 CSFB-2003-C4 CSMC 12-CIM1 Y CSMC 12-CIM2 Y CSMC 12-CIM3 Y CSMC 2006-1 CSMC 2006-2 CSMC 2006-3 CSMC 2006-4 CSMC 2006-5 CSMC 2006-6 CSMC 2006-7 CSMC 2006-8 CSMC 2006-9 CSMC 2007-1 CSMC 2007-2 CSMC 2007-3 CSMC 2007-4 CSMC 2007-5 CSMC 2007-5R CSMC 2007-6 CSMC 2007-7 CW REPERF 2002-R3 CWABS 2002-S1 CWABS 2002-S4 CWABS 2004-S1 CWHEQ 2005-F Y DBALT 2003-1 DBALT 2003-2XS DBALT 2003-3 DBALT 2003-4XS DBALT 2005-1 DBALT 2005-2 DBALT 2005-3 DBALT 2005-4 DBALT 2005-5 DBALT 2005-6 DBALT 2005-AR1 DBALT 2005-AR2 DBALT 2006-AB1 DBALT 2006-AB2 DBALT 2006-AB3 DBALT 2006-AB4 DBALT 2006-AF1 DBALT 2006-AR1 DBALT 2006-AR2 DBALT 2006-AR3 DBALT 2006-AR4 DBALT 2006-AR5 DBALT 2006-AR6 DBALT 2006-OA1 DBALT 2007-1 DBALT 2007-2 DBALT 2007-3 DBALT 2007-AB1 DBALT 2007-AR1 DBALT 2007-AR2 DBALT 2007-AR3 DBALT 2007-BAR1 DBALT 2007-OA1 DBALT 2007-OA2 DBALT 2007-OA3 DBALT 2007-OA4 DBALT 2007-OA5 DBALT 2007-RAMP1 DBUBS 11-LC3 DFC 1998-1 DFC 1999-2 DFC 1999-3 DFC 2000-4 DFC 2001-1 DFC 2001-2 DFH 1995-2 DFH 1997-2 DFH 1997-3 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? DFH 1999-1 DFH 2000-1 DFH 2000-2 DFH 2000-3 DLJ 1998-CF1 DLJ 1998-CF2 DLJ 1998-CG1 DLJ 1999-CG1 DLJ 1999-CG2 DLJ 1999-CG3 DLJ 2000-CF1 DLJ 2000-CKP1 DLSA 2005-AR1 DMSI 2003-1 Y DMSI 2004-1 DMSI 2004-2 DMSI 2004-3 DMSI 2004-4 DMSI 2004-5 DSLA 2004-AR1 DSLA 2004-AR2 DSLA 2004-AR3 DSLA 2004-AR4 DSLA 2005-AR2 DSLA 2005-AR3 DSLA 2005-AR4 DSLA 2005-AR5 DSLA 2005-AR6 DSLA 2006-AR1 DSLA 2006-AR2 DSLA 2007-AR1 EDSOUTH11-1 EDSOUTHFL07T EDUCAP041B EHELT 1995-2 EHELT 1996-1 EHELT 1996-2 EHELT 1996-3 EHELT 1996-4 EHELT 1997-1 EHELT 1997-2 EMLT 1994-1 EMP1997-1 EMP1997-2 EMP1997-3 EMP1997-4 EMP1997-5 EMP1998-1 EMP1998-2 Y EMP1998-3 Y EMP1999-1 Y ENCORE 2003-1 FAIT 1993-A Y FAM 1998-3 FAM 1998-4 FAM 1999-1 FAM 1999-2 FAM 1999-3 FAM1996-2 FAM1996-3 FAM1996-4 FAM1997-1 FAM1997-2 FAM1997-3 FAM1997-4 FAM1998-1A FAM1998-1F FB91-IS-1 Y FB91-IS-2 Y FB91-SA-3 Y FBRSI 2005-1 FBRSI 2005-2 FBRSI 2005-3 FBRSI 2005-4 FBRSI 2005-5 FDIC 2010-R1 FDIC 2011-N1 FDIC 2011-R1 FDIC 2012-C1 Y FELMC02A1 FELMC02B FELMC98 FELMC98A FF 2001-FF1 FF 2001-FF2 FF 2002-FF1 FF 2002-FF2 FF 2002-FF3 FF 2002-FFA FF 2003-FF2 FF 2003-FF3 FF 2003-FF4 FF 2003-FF5 FF 2003-FFB FF 2003-FFC FF 2003-FFH1 FF 2003-FFH2 FF 2004-FF11 FF 2004-FF2 FF 2004-FF4 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? FF 2004-FF5 FF 2004-FF6 FF 2004-FF7 FF 2004-FF8 FF 2004-FFA FF 2004-FFH1 FF 2004-FFH2 FF 2004-FFH3 FF 2006-FF1 FF 2006-FFH1 FFML 2004-FFC FFML 2005-FF6 FFML 2005-FFH1 FFML 2006-FF11 FFML 2006-FF5 FFML 2006-FF7 FFML 2006-FF9 FFMLT 2006-FF15 FFMLT 2006-FF17 FFMLT 2006-FFA FFMLT 2006-FFB FIELDSTONE 2004-3 FIELDSTONE 2004-4 FIELDSTONE 2004-5 FIELDSTONE 2005-1 FIELDSTONE 2005-2 FIELDSTONE 2005-3 FIELDSTONE 2006-1 FIELDSTONE 2006-2 FIELDSTONE 2006-3 FIELDSTONE 2007-1 FIRST FRANKLIN 02-FF FIRST FRANKLIN03-FF1 FIRST UNION 2000-C2 FIRST UNION 2001-C1 FIRST UNION 2001-C2 FIRST UNION 2001-C3 FIRST UNION 2001-C4 FIRST UNION 2002-C1 FLB 1998-C02 FNBK95-2 Y FNLC 2005-3 FNLC 2005-4 FNT 1988-1 Y FNT 1989-1 Y FR 2000-2 FR 2001-FRB1 Y FR 2002-FRB1 FR 2002-FRB2 FRB 2000-FR1 FREMONT 2003-A FREMONT 2003-B FREMONT 2004-3 FREMONT 2004-A FREMONT 2004-B FREMONT 2004-C FREMONT 2004-D FREMONT 2005-A FREMONT 2005-B FREMONT 2005-C FREMONT 2005-D FREMONT 2005-E FREMONT 2006-2 FREMONT 2006-A FREMONT 2006-B P1 FREMONT 2006-B P2 Y FREMONT 2006-C FREMONT 2006-D FREMONT 2006-E FUCM 2000-C1 FUCRA 1997-1 Y FUN 1999-C01 FUN 1999-C02 FUN 1999-C04 GE 2001-02 GE 2002-1 GE 2005-C2 GE 2005-C4 GE CAP 2002-3 GE CAP 2003-C1 GE CAP 2004-C1 GE CAP 2004-C3 GE COMMERCIAL 2000-1 GECMC 2007-C1 GEH 1997-1 Y GEH 1997-4 Y GEH 1998-1 Y GEH 1998-2 Y GEH 1999-1 Y GEH 1999-2 Y GEH 1999-3 Y GMAC 2001-C1 GMAC 2002-C1 GMAC 2002-C3 A GMAC 2003-C2 GMAC 2004-C1 GMAC 2004-C3 GMAC 2006-C1 GMACM 00-HE4 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? GMACM 02-HE1 Y GMACM 02-HE3 GMACM 02-HE4 GMACM 03-HE1 GMACM 03-HE2 GMACM 04-HE1 GMACM 04-HE2 GMACM 04-HE5 GMACM 05-AA1 GMACM 05-HE1 GMACM 05-HE2 GMACM 2000-HE2 GMACM 2006-AR1 GMACM 2006-J1 GMC 1999-C01 GMC 1999-C03 GMC 1999-CT1 GMC 2000-C02 GPMF 2006-OH1 GREENTREE961 Y GREENTREE962 Y GRNPT 2005-AR4 GRNPT 2005-AR5 GRNPT 2006-AR1 GRNPT 2006-AR2 GRNPT 2006-AR3 GRNPT MTA 2005-AR1 GRNPT MTA 2005-AR2 GRNPT MTA 2005-AR3 GS 2003-AHL GS 2003-C1 GS 2003-HE2 GS 2004-8 GS 2004-C1 GS 2004-FM1 GS 2004-FM2 GS 2005-GG4 GS 2006-GG6 GS 2006-GG8 GS 2007-GG10 GSAA 2004-7 GSAA 2005-12 GSAA 2005-15 GSAA 2005-3 GSAA 2005-5 GSAA 2005-6 GSAA 2005-7 GSAA 2005-9 GSAA 2006-10 GSAA 2006-11 GSAA 2006-13 GSAA 2006-14 GSAA 2006-15 GSAA 2006-16 GSAA 2006-17 GSAA 2006-18 GSAA 2006-19 GSAA 2006-2 GSAA 2006-20 GSAA 2006-4 GSAA 2006-7 GSAA 2006-8 GSAA 2006-S1 GSAA 2007-01 GSAA 2007-10 GSAA 2007-2 GSAA 2007-3 GSAA 2007-4 GSAA 2007-5 GSAA 2007-6 GSAA 2007-7 GSAA 2007-8 GSAA 2007-9 GSAA 2007-S1 GSAMP 2005-AHL2 GSAMP 2005-HE6 GSAMP 2006-FM2 GSAMP 2006-FM3 GSAMP 2006-HE3 GSAMP 2006-HE4 GSAMP 2006-HE5 GSAMP 2006-HE7 GSAMP 2006-HE8 GSAMP 2006-NC2 GSAMP 2006-S4 GSAMP 2007-FM1 GSAMP 2007-FM2 GSAMP 2007-H1 GSAMP 2007-HE1 GSAMP 2007-HE2 GSAMP 2007-HSBC1 GSAMP 2007-NC1 GSMSC 12-GC6 GSMSC 12GCJ7 GSR 2004-12 GSR 2004-14 GSR 2005-9F GSR 2005-9FR Y GSR 2005-AR1 GSR 2005-AR2 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? GSR 2005-AR3 GSR 2005-AR4 GSR 2005-AR5 GSR 2005-AR6 GSR 2005-AR7 GSR 2006-10F GSR 2006-1F GSR 2006-2F GSR 2006-3F GSR 2006-5F GSR 2006-6F GSR 2006-7F GSR 2006-8F GSR 2006-9F GSR 2006-AR1 GSR 2006-AR2 GSR 2006-OA1 GSR 2007-1F GSR 2007-2F GSR 2007-3F GSR 2007-4F GSR 2007-5F GSR 2007-AR1 GSR 2007-AR2 GSR 2007-OA1 GSR 2007-OA2 HALO 2007-2 HALO 2007-AR2 HARBORVIEW 2003-1 HARBORVIEW 2003-2 HARBORVIEW 2004-1 HARBORVIEW 2004-10 HARBORVIEW 2004-4 HARBORVIEW 2004-5 HARBORVIEW 2004-6 HARBORVIEW 2004-7 HARBORVIEW 2004-8 HARBORVIEW 2005-11 HARBORVIEW 2005-14 HARBORVIEW 2005-15 HARBORVIEW 2005-4 HARBORVIEW 2005-6 HARBORVIEW 2005-7 HARBORVIEW 2006-1 HARBORVIEW 2006-10 HARBORVIEW 2006-11 HARBORVIEW 2006-12 HARBORVIEW 2006-13 HARBORVIEW 2006-14 HARBORVIEW 2006-2 HARBORVIEW 2006-6 HARBORVIEW 2006-7 HARBORVIEW 2006-8 HARBORVIEW 2007-1 HARBORVIEW 2007-2 HARBORVIEW 2007-3 HARBORVIEW 2007-4 HARBORVIEW 2007-5 HARBORVIEW 2007-6 HARBORVIEW 2007-7 HARBORVIEW 2007-A Y HART10B HASCO2006-OPT2 HASCO 2005-I1 HASCO 2005-NC1 HASCO 2005-NC2 HASCO 2005-OPT1 HASCO 2006-HE1 HASCO 2006-NC1 HASCO 2006-OPT1 HASCO 2006-OPT3 HASCO 2006-OPT4 HASCO 2006-WMC1 HASCO 2007-HE1 HASCO 2007-HE2 HASCO 2007-NC1 HASCO 2007-WF1 HBMT 2004-1 Y HBMT 2004-2 Y HBMT 2005-1 Y HBMT 2005-2 HBMT 2005-3 HBMT 2005-4 HBMT 2005-5 HBMT 2006-1 HBMT 2006-2 HBMT 2007-1 HESAA00A HESAA02 HESAA03 HESAA04 HESAA05 HESAA06 HESAA07 HESAA08 HESAA09A HESAA10-1 HESAA10-2 HESAA10-FFEL HESAA11-1 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? HESAA12-1 HESAA99A HMS 1998-1 HMS 1998-2 HOMEFED 1988-1 Y HOMESTAR 2004-1 HOMESTAR 2004-2 HOMESTAR 2004-3 HOMESTAR 2004-4 HOMESTAR 2004-5 HOMESTAR 2004-6 ICA 1989-2 Y IMPAC 2004-11 IMPAC 2004-6 IMPAC CMB 2004-9 IMPAC CMB 2005-2 IMPAC CMB 2005-3 IMPAC CMB 2005-6 IRWIN 2002-1 IRWIN 2002-A Y IRWIN 2003-1 IRWIN 2003-B IRWIN 2003-C IRWIN 2004-A IRWIN 2005-A ISAC 2004-3 ISAC 2004-4 ISAC 2005-1 ISAC 2005-2 ISACFRN20101 ISLLC09-1 ISLLC09-2 ISLLC09-3 ISLLC11-1 ISLLC11-A ISLLC12-1 ISMARC061 ISMARC062 ISMARC063 ISMARC064 ISMARC065 ISMARC06SUB ISMARC072 ISMARC073 ISMARC074 ISMARC075 ITLA 2002-1 LLC IXIS 2006-HE3 IXIS 2007-HE1 JPMORGAN 2006-FL1 Y JP MORGAN 2001-C1 Y JP MORGAN 2001-CIBC2 JP MORGAN 2001-CIBC3 JP MORGAN 2006-FL2 Y JP MORGAN 2007-FL1 Y JPALT 2005-S1 JPALT 2007-A2 JPALT 2007-S1 JPM 2000-C9 Y JPM 2002-C1 JPM 2002-C2 JPM 2002-C3 Y JPM 2002-CIBC4 JPM 2002-CIBC5 JPM 2003-A1 JPM 2003-A2 JPM 2004-A1 JPM 2004-A2 JPM 2004-A3 JPM 2004-A4 JPM 2004-A5 JPM 2004-A6 JPM 2004-S2 JPM 2005-A1 JPM 2005-A2 JPM 2005-A3 JPM 2005-A4 JPM 2005-A5 JPM 2005-A6 JPM 2005-A7 JPM 2005-A8 JPM 2005-ALT1 JPM 2005-S1 JPM 2005-S2 JPM CHAS 2004-CIBC10 JPM CHAS 2005-CIBC11 JPM CHAS 2005-CIBC13 JPM CHAS 2006-CIBC16 JPM CHAS 2007-CIBC18 JPM CHAS 2007-CIBC20 JPM CHASE 2003-C1 JPM CHASE 2003-CIBC6 JPM CHASE 2003-PM1 JPM CHASE 2004-C1 JPM CHASE 2004-C2 Y JPM CHASE 2004-C3 JPM CHASE 2004-CIBC8 JPM CHASE 2004-FL1 JPM CHASE 2004-LN2 Y JPM CHASE 2005-LDP1 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? JPM CHASE 2005-LDP2 JPM CHASE 2005-LDP3 JPM CHASE 2005-LDP4 Y JPM CHASE 2006-LDP6 JPM CHASE 2006-LDP9 JPM CHASE 2007-C1 JPM CHASE 2007-LDP10 JPMALT 2005-A2 JPMALT 2006-A1 JPMALT 2006-A2 JPMALT 2006-A3 JPMALT 2006-A4 JPMALT 2006-A6 JPMALT 2006-S1 JPMALT 2006-S2 JPMALT 2006-S3 JPMALT 2006-S4 JPMC 12-CIBX JPMC 12-LC9 JPMC 12-PHH JPMC 2011-C5 JPMC 2012-C6 JPMC 2012-C8 JPMMAC 2006-CW2 JPMMAC 2006-WF1 JPMMT 2005-S3 JPMMT 2006-A1 JPMMT 2006-A2 JPMMT 2006-A3 JPMMT 2006-A4 JPMMT 2006-A6 JPMMT 2006-A7 JPMMT 2006-S1 JPMMT 2006-S2 JPMMT 2006-S3 JPMMT 2006-S4 JPMMT 2007-A3 JPMMT 2007-A4 JPMMT 2007-S1 JPMMT 2007-S2 JPMMT 2007-S3 KENTUCKY08A1 KENTUCKY08A2 KENTUCKY08A3 KENTUCKY101 KP1993MM4 Y KPAC 1993-1 Y LABS 2002-A Y LABS 2004-2 LABS1998-2 Y LBC 1999-C01 LB-UBS 2004-C2 LB-UBS 2004-C4 LHEL98-1 LMT 2006-5 LMT 2006-6 LMT 2006-7 LMT 2006-9 LMT 2007-1 LMT 2007-10 LMT 2007-4 LMT 2007-5 LMT 2007-9 LMT 2008-2 LMT 2008-3 LMT 2008-4 LMT 2008-6 LUMINENT 06-3 LUMINENT 2005-1 LUMINENT 2006-2 LUMINENT 2006-4 LUMINENT 2006-5 LUMINENT 2006-6 LUMINENT 2006-7 LUMINENT 2007-1 LUMINENT 2007-2 MABS 2002-OPT1 Y MABS 2003-OPT1 MABS 2003-OPT2 MABS 2004-HE1 MABS 2004-WMC1 Y MABS 2005-AB1 MABS 2005-HE1 MABS 2005-HE2 MABS 2005-OPT1 MABS 2005-WF1 MABS 2006-AB1 MABS 2006-AM1 MABS 2006-AM2 MABS 2006-AM3 MABS 2006-FRE1 MABS 2006-FRE2 MABS 2006-HE1 MABS 2006-HE2 MABS 2006-HE3 MABS 2006-HE4 MABS 2006-HE5 MABS 2006-NC1 MABS 2006-NC2 MABS 2006-NC3 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? MABS 2006-WMC1 MABS 2006-WMC2 MABS 2006-WMC3 MABS 2006-WMC4 MABS 2007-HE1 MABS 2007-HE2 MABS 2007-WMC1 MADISON AVE 2002-A Y MALT 2002-1 MALT 2002-2 MALT 2002-3 MALT 2003-1 MALT 2003-2 MALT 2003-3 MALT 2003-4 MALT 2003-5 MALT 2003-6 MALT 2003-7 MALT 2003-8 MALT 2003-9 MALT 2004-1 MALT 2004-10 MALT 2004-11 MALT 2004-12 MALT 2004-13 MALT 2004-2 MALT 2004-3 MALT 2004-4 MALT 2004-5 MALT 2004-6 MALT 2004-7 MALT 2004-8 MALT 2004-9 MALT 2005-1 MALT 2005-2 MALT 2005-3 MALT 2005-4 MALT 2005-5 MALT 2005-6 MALT 2006-1 MALT 2006-2 MALT 2006-3 MALT 2007-1 MALT 2007-HF1 MANA 2007-A1 MANA 2007-A2 MANA 2007-A3 MANA 2007-AF1 (I) MANA 2007-AF1 (II) MANA 2007-F1 MANA 2007-OAR1 MANA 2007-OAR2 MANA 2007-OAR3 MANA 2007-OAR4 MANA 2007-OAR5 MARM 2002-3 MARM 2003-1 MARM 2003-2 MARM 2003-3 MARM 2003-4 MARM 2003-5 MARM 2003-6 MARM 2003-7 MARM 2004-1 MARM 2004-10 MARM 2004-11 MARM 2004-12 MARM 2004-13 MARM 2004-14 MARM 2004-15 MARM 2004-2 MARM 2004-3 MARM 2004-4 MARM 2004-5 MARM 2004-6 MARM 2004-7 MARM 2004-8 MARM 2004-9 MARM 2005-1 MARM 2005-2 MARM 2005-3 MARM 2005-6 MARM 2005-7 MARM 2005-8 MARM 2006-2 MARM 2006-OA1 MARM 2006-OA2 MARM 2007-1 MARM 2007-2 MARM 2007-3 MARM 2007-HF1 MARM 2007-HF2 MASL 2005-1 MASL 2006-1 MASTR 2002-7 MASTR 2002-8 MASTR 2003-1 MASTR 2003-10 MASTR 2003-11 MASTR 2003-12 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? MASTR 2003-2 MASTR 2003-3 MASTR 2003-4 MASTR 2003-5 MASTR 2003-6 MASTR 2003-7 MASTR 2003-8 MASTR 2003-9 MASTR 2004-1 MASTR 2004-10 MASTR 2004-11 MASTR 2004-3 MASTR 2004-4 MASTR 2004-5 MASTR 2004-6 MASTR 2004-8 MASTR 2004-9 MASTR 2004-OPT1 Y MASTR 2004-OPT2 MASTR 2005-1 MASTR 2005-2 MASTR 2006-1 MASTR 2006-2 MASTR 2006-3 MASTR 2007-1 MASTR 2007-2 MBK 1989-1 Y MDC 2000-LF1 MEGO96-1 Y MEGO96-2 MEGO97-1 MEGO97-2 MEGO97-3 MEGO97-4 MEL00TBC3 MEL1998-2 Y MELLON 2001-TBC1 MELLON 2002-TBC1 MELLON 2002-TBC2 MERCURY 1988-1 Y MERCURY 1988-2 Y MERIT 12-1 Y MERIT 13 Y MESA 2001-3 MESA 2002-1 MFSMDT96-2 Y MHESAC05B MHESAC06A MHESAC06C MHESAC2012 ML 2002-A3 ML 2004-MKB1 ML 2005-MCP1 MLC 1998-C02 MLC 1998-CTA MLC 1999-C01 MLCC 2003-A MLCC 2003-B MLCC 2003-C MLCC 2003-D MLCC 2003-E MLCC 2003-F MLCC 2003-G MLCC 2003-H MLCC 2004-1 MLCC 2004-A MLCC 2004-B MLCC 2004-C MLCC 2004-D MLCC 2004-E MLCC 2004-F MLCC 2004-G MLCC 2004-HB1 MLCC 2005-1 MLCC 2005-2 MLCC 2005-3 MLCC 2005-A MLCC 2005-B MLCC 2006-1 MLCC 2006-2 MLCC 2006-3 MLCC 2007-1 MLCC 2007-2 MLCC 2007-3 ML-CFC 2006-3 ML-CFC 2007-5 ML-CFC 2007-9 MLMBS 2007-1 MLMBS 2007-2 MLMBS 2007-3 MLMI 2002-HE1 MLMI 2002-NC1 MLMI 2003-A1 MLMI 2003-A2 MLMI 2003-A3 MLMI 2003-A4 MLMI 2003-A5 MLMI 2003-A6 MLMI 2003-HE1 MLMI 2003-OPT1 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? MLMI 2003-WMC1 MLMI 2003-WMC2 MLMI 2003-WMC3 MLMI 2004-A1 MLMI 2004-A2 MLMI 2004-A3 MLMI 2004-A4 MLMI 2004-FF1 MLMI 2004-FM1 MLMI 2004-HE1 MLMI 2004-HE2 MLMI 2004-OPT1 MLMI 2004-OWNIT1 MLMI 2004-SL1 MLMI 2004-SL2 MLMI 2004-WMC1 MLMI 2004-WMC2 MLMI 2004-WMC3 MLMI 2004-WMC4 MLMI 2004-WMC5 MLMI 2005-A1 MLMI 2005-A10 MLMI 2005-A2 MLMI 2005-A3 MLMI 2005-A4 MLMI 2005-A5 MLMI 2005-A6 MLMI 2005-A7 MLMI 2005-A8 MLMI 2005-A9 MLMI 2005-FM1 MLMI 2005-HE1 MLMI 2005-HE2 MLMI 2005-HE3 MLMI 2005-NC1 MLMI 2005-SD1 MLMI 2005-SL1 MLMI 2005-SL2 MLMI 2005-WMC1 MLMI 2005-WMC2 MLMI 2006-A1 MLMI 2006-A2 MLMI 2006-A3 MLMI 2006-A4 MLMI 2006-AF1 MLMI 2006-AF2 (I) MLMI 2006-AF2 (II) MLMI 2006-F1 MLMI 2006-HE1 MLMI 2006-WMC1 MLMT 2005-LC1 MLMT 2007-C1 MLN 1999-1 MLN 1999-2 MLN 2000-1 MNOHE2012 MOHELA06F1 MOHELA06I MOHELA06J MORGAN 2006-TOP21 MORTGAGEIT 2004-1 MORTGAGEIT 2004-2 MORTGAGEIT 2005-1 MORTGAGEIT 2005-2 MORTGAGEIT 2005-3 MORTGAGEIT 2005-4 MORTGAGEIT 2005-5 MORTGAGEIT 2005-AR1 MORTGAGEIT 2006-1 MORTGAGEIT 2007-1 MORTGAGEIT 2007-2 MRF 1999-BC3 MRF 2000-BC2 MRMSC9306A Y MRMSC9401 Y MS 2002-WL1 MS 2006-TOP23 MS 2007-TOP25 MS 2007-TOP27 MSAC 2003-SD1 MSAC 2004-OP1 MSAC 2005-HE3 MSAC 2005-HE4 MSAC 2005-HE5 MSAC 2005-WMC2 MSAC 2005-WMC3 MSAC 2005-WMC4 MSAC 2005-WMC5 MSAC 2005-WMC6 MSAC 2006-HE1 MSAC 2006-HE2 MSAC 2006-HE8 MSAC 2006-WMC1 MSAC 2006-WMC2 MSAC 2007-HE4 MSAC 2007-HE5 MSAC 2007-HE6 MSAC 2007-HE7 MSAC 2007-NC2 MSAC 2007-NC3 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? MSAC 2007-NC4 MSBAM 12-C6 MSC2001-PPM MSC2001-TOP1 MSC2001-TOP3 MSC2001-TOP5 MSC2002-HQ MSC2002-TOP7 MSC2003-IQ4 MSC2003-IQ4/MM MSC2003-IQ4/TN MSC2003-IQ6 MSC2003-TOP11 MSC2003-TOP9 MSC2004-HQ4 MSC2004-IQ8 MSC2004-TOP13 MSC2004-TOP15 MSC2005-HQ5 MSC2005-HQ6 MSC2005-IQ10 MSC2005-TOP 17 MSC2005-TOP 19 MSC 2001-IQ MSC 2003-HQ2 MSC 2006-HQ10 MSC 2006-IQ12 MSC 2007-HQ11 MSC 2007-HQ13 MSCC 11-C3 MSCC 12-C4 MSCC HELOC 2007-1 MSCI 2007-HQ12 MSCI 2007-IQ15 MSCI 2007-IQ16 MSCI 2008-TOP29 MSDW 2002-NC3 MSDW 2002-OP1 MSDW 2003-HYB1 MSDWCC 2002-1 MSDWCC 2003-1 Y MSDWCC 2003-2 MSDWCC 2005-1 MSGF1996-1 Y MSHEL 2007-2 MSIX 2006-1 MSLT 2004-02 MSLT 2005-01 MSM2004-2AR MSM 2004-1 MSM 2004-10AR MSM 2004-11AR MSM 2004-3 MSM 2004-4 MSM 2004-5AR MSM 2004-6AR MSM 2004-7AR MSM 2004-8AR MSM 2004-9 MSM 2005-1 MSM 2005-10 MSM 2005-11AR MSM 2005-2AR MSM 2005-3AR MSM 2005-4 MSM 2005-5AR MSM 2005-6AR MSM 2005-7 MSM 2005-8SL MSM 2005-9AR MSM 2006 - 16AX MSM 2006-11 MSM 2006-12XS MSM 2006-13AR MSM 2006-15XS MSM 2006-17XS MSM 2006-1AR MSM 2006-2 MSM 2006-3AR MSM 2006-5AR MSM 2006-6AR MSM 2006-7 MSM 2006-8AR MSM 2006-9AR MSM 2007-10XS MSM 2007-11AR MSM 2007-12 MSM 2007-13 MSM 2007-14AR MSM 2007-15AR MSM 2007-1XS MSM 2007-2AX MSM 2007-3XS MSM 2007-5AX MSM 2007-6XS MSM 2007-7AX MSM 2007-8XS MSMC 1996-1 MSMC 1998-WF2 MSMC 1999-FN1 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? MSMC 1999-WF1 MSSTI 2007-1 MSSTR 2003-1 MSSTR 2004-1 MSSTR 2004-2 MSSTR 2005-1 MSSTR 2005-2 NAAC 1998-HE1 NAAC 2004-AP3 NAAC 2005-AP1 NAAC 2005-AP2 NAAC 2005-AP3 NAAC 2005-AR3 NAAC 2005-AR4 NAAC 2005-AR5 NAAC 2005-AR6 NAAC 2005-S2 NAAC 2005-S3 NAAC 2005-S4 NAAC 2005-WF1 NAAC 2006-AF1 NAAC 2006-AF2 NAAC 2006-AP1 NAAC 2006-AR1 NAAC 2006-AR2 NAAC 2006-AR3 NAAC 2006-AR4 NAAC 2006-WF1 NAAC 2007-1 NAAC 2007-2 NAAC 2007-3 NATIONSTAR 2007-FRE1 NATIXIS 2007-HE2 NCMT 2008-1 NELF2004-2 NEWCASTLE 2007-1 NFC 1998-2 NFC 1999-1 NFC 1999-2 NHEL 2005-FM1 NHEL 2005-HE1 NHEL 2006-AF1 NHEL 2006-FM1 NHEL 2006-FM2 NHEL 2006-HE1 NHEL 2006-HE2 NHEL 2006-HE3 NHEL 2006-WF1 NHEL 2007-1 NHEL 2007-2 NHEL 2007-3 NHHEFA11 NHHELC111 NHHELC12-1 NMEAF101 NMEAF102 NSLT043 NSLT044 NSLT051 NSLT052 NSLT053 NSLT054 NSLT061 NSLT062 NSLT063 NSLT071 NSLT072 NSLT081 NSLT082 NSLT083 NSLT084 NSLT091 NSLT092 NSLT101 NSLT102 NSLT20111 NTHEA1993A NTHEA2002A1 NTHEA2002A2 NTHEA2002A3 NTHEA2002B NTHEA20032A1 NTHEA20032A2 NTHEA2003A1 NY MORTGAGE 2005-1 NY MORTGAGE 2005-2 NY MORTGAGE 2005-3 NY MORTGAGE 2006-1 OAKWOOD2000C Y OAKWOOD2000D Y OMAC 2005-1 OMAC 2005-2 OMAC 2005-3 OMAC 2005-4 OMAC 2005-5 OMAC 2006-1 OMAC 2006-2 OOMC 2000-1 OPT ONE 2002-1 OPT ONE 2003-2 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? OPT2000-5 OPTION ONE 2001-4 OPTION ONE 2002-2 OPTION ONE 2002-3 OPTION ONE 2002-4 OPTION ONE 2002-5 OPTION ONE 2002-6 OPTION ONE 2003-1 OPTION ONE 2003-3 OPTION ONE 2003-4 OPTION ONE 2003-5 OPTION ONE 2003-6 OPTION ONE 2004-1 OPTION ONE 2004-2 OPTION ONE 2004-3 OPTION ONE 2005-1 OPTION ONE 2005-2 OPTION ONE 2005-3 OPTION ONE 2005-4 OPTION ONE 2005-5 OPTION ONE 2006-1 OPTION ONE 2006-2 OPTION ONE 2006-3 OPTION ONE 2007-1 OPTION ONE 2007-2 OPTION ONE 2007-3 OPTION ONE 2007-4 OPTION ONE 2007-5 OPTION ONE 2007-6 OPTION ONE 2007-CP1 OPTION ONE 2007-FXD1 OPTION ONE 2007-FXD2 OPTION ONE 2007-HL1 OWNIT 2005-1 OWNIT 2005-2 OWNIT 2005-3 OWNIT 2005-4 OWNIT 2005-5 OWNIT 2006-2 PC 2004-1 PC 2004-2 PC 2005-1 PC 2005-2 PC 2005-3 PC 2005-4 PC 2006-1 PF 2003-1 PF 2004-1 PF 2005-1 PF 2005-2 PHH 2008-CIM1 PHH 2008-CIM2 PHHAM 2007-1 PHHAM 2007-2 PHHAM 2007-3 PHM88001 PHM88003 PHM88005 PHM90001 PHM91006 PHM91007 PHM91012 PHM91018 PHM92010 PHM92018 PHM93063 PHM94025 PHM94027 PHMSC 1992-A Y PNC 1999-CM1 PNC 2001-C1 Y PPHEA2005A-1 PPHEA20111 PPHEA20112 PPSI 2004-MCW1 PPSI 2004-MHQ1 PPSI 2004-WCW1 PPSI 2004-WCW2 PPSI 2004-WHQ1 PPSI 2004-WHQ2 PPSI 2004-WWF1 PPSI 2005-WCH1 PPSI 2005-WCW1 PPSI 2005-WCW2 PPSI 2005-WCW3 PPSI 2005-WHQ1 PPSI 2005-WHQ2 PPSI 2005-WHQ3 PPSI 2005-WHQ4 PPSI 2005-WLL1 PRIME 2003-1 Y PRIME 2003-2 Y PRIME 2003-3 Y PRIME 2004-1 Y PRIME 2004-2 Y PRIME 2004-CL1 Y PRIME 2004-CL2 Y PRIME 2005-1 Y PRIME 2005-2 PRIME 2005-3 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? PRIME 2005-4 PRIME 2005-5 PRIME 2006-1 PRIME 2006-CL1 PROVIDENT 1999-3 PROVIDENT 2000-1 PROVIDENT 2000-2 PSB 1997-3 PSB 1997-4 PSSFC 2003-PWR1 RBSGC 2005-A RBSGC 2007-B RENAISSANCE 2002-1 RENAISSANCE 2002-2 RENAISSANCE 2002-3 RENAISSANCE 2002-4 RENAISSANCE 2003-1 RENAISSANCE 2003-3 RENAISSANCE 2003-4 RENAISSANCE 2004-1 RENAISSANCE 2004-2 RENAISSANCE 2004-3 RENAISSANCE 2004-4 RENAISSANCE 2005-1 RENAISSANCE 2005-2 RENAISSANCE 2005-3 RENAISSANCE 2005-4 RENAISSANCE 2006-1 RENAISSANCE 2006-2 RENAISSANCE 2006-3 RENAISSANCE 2006-4 RENAISSANCE 2007-1 RENAISSANCE 2007-2 RENAISSANCE 2007-3 RMSC 1991-14 Y RMSC90-5B Y RMSC91-15 Y RMSC91-16 Y RMSC91-17 Y RMSC91-19 Y RMSC91-8 Y RMSC92-4 Y RNF95001 Y SABR 2004-DO1 SABR 2004-DO2 SABR 2004-OP1 SABR 2004-OP2 SABR 2005-FR1 SABR 2005-FR2 SABR 2005-FR3 SABR 2005-FR4 SABR 2005-FR5 SABR 2005-HE1 SABR 2005-OP1 SABR 2005-OP2 SABR 2006-FR1 SABR 2006-FR2 SABR 2006-FR3 SABR 2006-HE1 SABR 2006-HE2 SABR 2006-NC1 SABR 2006-NC2 SABR 2006-NC3 SABR 2006-OP1 SABR 2006-WM1 SABR 2006-WM2 SACO 1999-3 SACO 2007-1 SAIL 2003-BC1 SAIL 2003-BC10 SAIL 2003-BC11 SAIL 2003-BC12 SAIL 2003-BC13 SAIL 2003-BC2 SAIL 2003-BC3 SAIL 2003-BC4 SAIL 2003-BC5 SAIL 2003-BC6 SAIL 2003-BC7 SAIL 2003-BC8 SAIL 2003-BC9 SAIL 2004-10 SAIL 2004-11 SAIL 2004-2 SAIL 2004-3 SAIL 2004-4 SAIL 2004-5 SAIL 2004-6 SAIL 2004-7 SAIL 2004-8 SAIL 2004-9 SAIL 2004-BNC1 SAIL 2004-BNC2 SAIL 2005-1 SAIL 2005-10 SAIL 2005-11 SAIL 2005-2 SAIL 2005-3 SAIL 2005-4 SAIL 2005-5 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? SAIL 2005-6 SAIL 2005-7 SAIL 2005-8 SAIL 2005-9 SAIL 2006-1 SAIL 2006-2 SAIL 2006-3 SAIL 2006-4 SAIL 2006-BNC1 SAIL 2006-BNC2 SAIL 2006-BNC3 SAL1997LB4 SAL1997LB6 SAL97LB5 SALOMON 00-C3 Y SALOMON 2001-C1 SALOMON 2001-C2 SALOMON 2002-KEY2 SAM 1999-1 Y SAM 1999-2 SAMI 2001-04 SAMI 2002-AR2 Y SAMI 2002-AR3 Y SAMI 2002-AR4 Y SAMI 2002-AR5 Y SAMI 2003-AR1 SAMI 2003-AR2 SAMI 2003-AR3 SAMI 2003-AR4 SAMI 2003-CL1 Y SAMI 2004-AR2 SAMI II 2004-AR1 SAMI II 2004-AR3 SAMI II 2004-AR4 SAMI II 2004-AR5 SAMI II 2004-AR-6 SAMI II 2004-AR7 SAMI II 2004-AR8 SAMI II 2005-AR1 SAMI II 2005-AR2 SAMI II 2005-AR3 SAMI II 2005-AR4 SAMI II 2005-AR5 SAMI II 2005-AR6 SAMI II 2005-AR7 SAMI II 2005-AR8 SAMI II 2006-AR1 SAMI II 2006-AR2 SAMI II 2006-AR3 SAMI II 2006-AR4 SAMI II 2006-AR5 SAMI II 2006-AR6 SAMI II 2006-AR7 SAMI II 2006-AR8 SAMI II 2007-AR1 SAMI II 2007-AR2 SAMI II 2007-AR3 SAMI II 2007-AR4 SAMI II 2007-AR5 SAMI II 2007-AR6 SAMI II 2007-AR7 SARM 2004-1 SARM 2004-10 SARM 2004-12 SARM 2004-14 SARM 2004-16 SARM 2004-18 SARM 2004-20 SARM 2004-4 SARM 2004-5 SARM 2004-7 SARM 2004-9 XS SARM 2005-1 SARM 2005-11 SARM 2005-12 SARM 2005-14 SARM 2005-15 SARM 2005-17 SARM 2005-18 SARM 2005-20 SARM 2005-21 SARM 2005-22 SARM 2005-23 SARM 2005-4 SARM 2005-7 SARM 2006-1 SARM 2006-2 SARM 2006-3 SARM 2006-4 SARM 2006-5 SARM 2006-6 SARM 2006-7 SARM 2006-8 SARM 2006-9 SARM 2007-1 SARM 2007-11 SARM 2007-2 SARM 2007-3 SARM 2007-4 SARM 2007-6 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? SARM 2007-9 SARM 2008-1 SAS93005 SAS93006 SAS94006 SASC 1995-2 SASC 1996-4 SASC 1997-2 SASC 1998-11 Y SASC 1998-2 SASC 1998-3 SASC 1998-6 SASC 1998-8 SASC 1999-SP1 SASCO 2001-1 Y SASCO 2001-11 SASCO 2001-2 Y SASCO 2001-21A SASCO 2001-6 SASCO 2001-9 Y SASCO 2002 HF-2 SASCO 2002-1A SASCO 2002-23XS Y SASCO 2002-3 Y SASCO 2002-5A SASCO 2002-8A Y SASCO 2002-9 Y SASCO 2002-AL1 SASCO 2002-BC1 SASCO 2002-HF1 SASCO 2003-15A SASCO 2003-17A SASCO 2003-22A SASCO 2003-26A SASCO 2003-34A SASCO 2003-6A SASCO 2003-S2 SASCO 2004-S2 SASCO 2004-S3 SASCO 2005-NC2 SASCO 2005-S6 SASCO 2005-WF1 SASCO 2005-WF2 SASCO 2005-WF3 SASCO 2005-WF4 SASCO 2006-AM1 SASCO 2006-BC1 SASCO 2006-BC2 SASCO 2006-BC3 SASCO 2006-BC4 SASCO 2006-BC5 SASCO 2006-BC6 SASCO 2006-OPT1 SASCO 2006-WF1 SASCO 2006-WF2 SASCO 2006-WF3 SASCO 2007-BC1 SASCO 2007-BC3 SASCO 2007-EQ1 SASCO 2007-OSI SASCO 2007-WF1 SASCO 2007-WF2 SASCO TIAA 2007-C4 SASI 1993-7 SASI93-6 SASI940W4 Y SBMS 2002-CIT1 SBMS 2003-1 SBMS 2003-HYB1 SBMS 2003-NBC1 SBMS 2003-UP2 SBMSVII 1993-6A SBMSVII 1998-AQ1 SBMSVII 2000-C1 SBMSVII 2000-C2 SCSLC2004 SCSLC2005 SCSLC2006 SCSLC2006A SCSLC2008-1 SDART101 SDART102 SDART112 SDART121 SDART124 SEMT 2011-1 SEMT 2011-2 SEMT 2012-1 SEMT 2012-2 SEMT 2012-3 SEMT 2012-4 SEMT 2012-5 SEMT 2012-6 SEQUOIA 10 SEQUOIA 10H1 SEQUOIA 11 SEQUOIA 2003-1 SEQUOIA 2003-2 SEQUOIA 2003-3 SEQUOIA 2003-4 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? SEQUOIA 2003-5 SEQUOIA 2003-8 SEQUOIA 2004-1 SEQUOIA 2004-10 SEQUOIA 2004-11 SEQUOIA 2004-12 SEQUOIA 2004-3 SEQUOIA 2004-4 SEQUOIA 2004-5 SEQUOIA 2004-6 SEQUOIA 2004-7 SEQUOIA 2004-8 SEQUOIA 2004-9 SEQUOIA 2005-1 SEQUOIA 2005-2 SEQUOIA 2005-3 SEQUOIA 2005-4 SEQUOIA 2006-1 SEQUOIA 2007-1 SEQUOIA 2007-2 SEQUOIA 2007-3 SEQUOIA 2007-4 SEQUOIA 9 SEQUOIA HE 2004-1 SGMS 2005-OPT1 SGMS 2006-FRE1 SGMS 2006-FRE2 SGMS 2006-OPT2 SMSC 1992-1 Y SMSC 1992-2 Y SMSC 1992-3 Y SMSC 1992-4 Y SMSC 1992-6 Y SMSC 1994-2 Y SMT 2000-4 SMT91-01 Y SMT91-05 Y SMT91-08 Y SMT92-02 Y SMT92-03 Y SMT92-05 Y SMT92-06 Y SMT92-08 Y SMT92-09 Y SMT92-11 Y SMT92-12 Y SMT93-02 Y SMT93-03 Y SMT93-04 Y SMT93-05 Y SMT93-06 Y SPSAC 1997-2 SPSAC 1998-1 SPSAC 1998-2 SQALT 2006-1 STACS 2007-01 STALT 2006-1F STARM 2007-1 STARM 2007-2 STARM 2007-3 STARM 2007-4 STARM 2007-S1 SV 2001-01 Y SV 2006-02 SV 2006-03 SV 2006-EQ2 SV 2007-1 SV 2007-OPT1 SV 2007-OPT2 SV 2007-OPT3 SV 2007-OPT4 SV 2007-OPT5 TABERNA REALTY Y TBW 06-2 TBW 2006-1 TBW 2006-3 TBW 2006-4 TBW 2006-5 TBW 2006-6 TBW 2007-1 TBW 2007-2 TERWIN 2003-4HE Y TERWIN 2003-5SL Y TERWIN 2003-8HE THORNBURG 2002-3 Y THORNBURG 2002-4 Y THORNBURG 2003-1 Y THORNBURG 2003-2 Y THORNBURG 2003-3 Y THORNBURG 2003-4 Y THORNBURG 2003-5 Y THORNBURG 2003-6 Y THORNBURG 2004-1 Y THORNBURG 2004-2 Y THORNBURG 2004-3 Y THORNBURG 2004-4 Y THORNBURG 2005-1 Y THORNBURG 2005-2 THORNBURG 2005-3 THORNBURG 2005-4 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? THORNBURG 2006-1 THORNBURG 2006-2 THORNBURG 2006-3 THORNBURG 2006-4 THORNBURG 2006-5 THORNBURG 2006-6 THORNBURG 2007-1 THORNBURG 2007-2 THORNBURG 2007-3 THORNBURG 2007-4 THORNBURG 2007-5 THORNBURG 2008-1 TMS 1988-1 Y TMS 1988-2 Y TMS 1988-3 Y TMS 1988-4 Y TMS 1988-5 Y TMTS 2005-18ALT UTAH SBR11A UTAHSBR10EE UTAHSBR111 UTAHSBR20121 WACHOVIA 2006-C23 WACHOVIA 2006-C25 WACHOVIA 2006-C26 WACHOVIA 2006-C27 WACHOVIA 2006-C28 WACHOVIA 2006-C29 WACHOVIA 2007-30 WACHOVIA 2007-C31 WACHOVIA 2007-C32 WACHOVIA 2007-C33 WACHOVIA 2007-C34 WACM 2002-C1 WACM 2002-C2 WACM 2003-C3 WACM 2003-C5 WACM 2003-C6 WACM 2003-C8 WACM 2004-C10 WACM 2004-C11 WACM 2004-C15 WACM 2005-C16 WACM 2005-C17 WACM 2005-C19 WACM 2005-C21 WACM 2005-C22 WFALT 02-01 WFALT 2003-1 WFALT 2005-1 WFALT 2005-2 WFALT 2007-PA1 WFALT 2007-PA2 WFALT 2007-PA3 WFALT 2007-PA4 WFALT 2007-PA5 WFALT 2007-PA6 WFCM 12-LC5 WFHET 2004-1 WFHET 2004-2 WFHET 2005-1 WFHET 2005-2 WFHET 2005-3 WFHET 2005-4 WFHET 2006-1 WFHET 2006-2 WFHET 2006-3 WFHET 2007-1 WFHET 2007-2 WFMBS 02-01 WFMBS 02-10 WFMBS 02-14 WFMBS 02-18 WFMBS 02-20 WFMBS 02-22 WFMBS 05-1 WFMBS 05-10 WFMBS 05-11 WFMBS 05-12 WFMBS 05-13 WFMBS 05-14 WFMBS 05-15 WFMBS 05-16 WFMBS 05-17 WFMBS 05-18 WFMBS 05-2 WFMBS 05-3 WFMBS 05-4 WFMBS 05-5 WFMBS 05-6 WFMBS 05-7 WFMBS 05-8 WFMBS 05-9 WFMBS 05-AR1 Y WFMBS 05-AR10 WFMBS 05-AR11 Y WFMBS 05-AR12 Y WFMBS 05-AR13 Y WFMBS 05-AR14 Y WFMBS 05-AR15 Y Exhibit 33.6 Platform Transactions Previously Omitted Transaction? WFMBS 05-AR16 Y WFMBS 05-AR2 WFMBS 05-AR3 WFMBS 05-AR4 WFMBS 05-AR5 WFMBS 05-AR6 WFMBS 05-AR7 WFMBS 05-AR8 WFMBS 05-AR9 WFMBS 06-AR1 Y WFMBS 06-AR2 WFMBS 06-AR3 WFMBS 06-AR4 WFMBS 06-AR5 WFMBS 06-AR6 WFMBS 06-AR7 WFMBS 06-AR8 WFMBS 2003-10 WFMBS 2003-11 WFMBS 2003-12 WFMBS 2003-13 WFMBS 2003-14 WFMBS 2003-15 WFMBS 2003-16 WFMBS 2003-17 WFMBS 2003-18 WFMBS 2003-19 WFMBS 2003-2 WFMBS 2003-3 WFMBS 2003-4 WFMBS 2003-5 WFMBS 2003-6 WFMBS 2003-7 WFMBS 2003-8 WFMBS 2003-9 WFMBS 2003-A WFMBS 2003-B WFMBS 2003-C WFMBS 2003-D WFMBS 2003-E WFMBS 2003-F WFMBS 2003-G WFMBS 2003-H WFMBS 2003-I WFMBS 2003-J WFMBS 2003-K WFMBS 2003-L WFMBS 2003-M WFMBS 2003-N WFMBS 2003-O WFMBS 2004-1 WFMBS 2004-2 WFMBS 2004-3 WFMBS 2004-4 WFMBS 2004-5 WFMBS 2004-6 WFMBS 2004-7 WFMBS 2004-8 WFMBS 2004-A WFMBS 2004-AA WFMBS 2004-B WFMBS 2004-BB WFMBS 2004-C WFMBS 2004-CC WFMBS 2004-D WFMBS 2004-DD WFMBS 2004-E WFMBS 2004-EE WFMBS 2004-F WFMBS 2004-G WFMBS 2004-H WFMBS 2004-I WFMBS 2004-J WFMBS 2004-K WFMBS 2004-L WFMBS 2004-M WFMBS 2004-N WFMBS 2004-O WFMBS 2004-P WFMBS 2004-Q WFMBS 2004-R WFMBS 2004-S WFMBS 2004-T WFMBS 2004-U WFMBS 2004-V WFMBS 2004-W WFMBS 2004-X WFMBS 2004-Y WFMBS 2004-Z WFMBS 2006-1 WFMBS 2006-10 WFMBS 2006-11 WFMBS 2006-12 WFMBS 2006-13 WFMBS 2006-14 WFMBS 2006-15 WFMBS 2006-16 WFMBS 2006-17 WFMBS 2006-18 WFMBS 2006-19 Exhibit 33.6 Platform Transactions Previously Omitted Transaction? WFMBS 2006-2 WFMBS 2006-20 WFMBS 2006-3 WFMBS 2006-4 WFMBS 2006-5 WFMBS 2006-6 WFMBS 2006-7 WFMBS 2006-8 WFMBS 2006-9 WFMBS 2006-AR1 WFMBS 2006-AR11 WFMBS 2006-AR12 WFMBS 2006-AR13 WFMBS 2006-AR14 WFMBS 2006-AR15 WFMBS 2006-AR16 WFMBS 2006-AR17 WFMBS 2006-AR18 WFMBS 2006-AR19 WFMBS 2007-1 WFMBS 2007-10 WFMBS 2007-11 WFMBS 2007-12 WFMBS 2007-13 WFMBS 2007-14 WFMBS 2007-15 WFMBS 2007-16 WFMBS 2007-17 WFMBS 2007-2 WFMBS 2007-3 WFMBS 2007-4 WFMBS 2007-5 WFMBS 2007-6 WFMBS 2007-7 WFMBS 2007-8 WFMBS 2007-9 WFMBS 2007-AR10 WFMBS 2007-AR3 WFMBS 2007-AR4 WFMBS 2007-AR5 WFMBS 2007-AR6 WFMBS 2007-AR7 WFMBS 2007-AR8 WFMBS 2007-AR9 WFMBS 2008-1 WFMBS 2008-AR1 WFMBS 2008-AR2 WFRBS 11-C5 WFRBS 12-C10 WFRBS 12-C6 WFRBS 12-C7 WFRBS 12-C8 WFRBS 12-C9 WMC 1989-1 Y WMC 1989-1R Y WMLT 2005-B WRLLC2000A1 WRLLC2001A2 WRLLC2002A3 WRLLC2002A4 WRLLC2003A1 WRLLC2004A1 WRLLC2004A2 WSLC2010 ZUNI 2006-OA1 Exhibit 33.6 Appendix B to the Company’s Assessment of Compliance with the Applicable Servicing Criteria The Company has amended its assessment of compliance dated February 28, 2013 to include certain previously omitted transactions in its Platform. The Assessment herein has been corrected to reflect the inclusion of certain previously omitted transactions in the Platform.Based on the definition of the Platform, such previously omitted transactions and securities have been identified by management as part of the Platform.The assessment herein includes the listing of the transactions and securities in Appendix A which were subject to the Company’s assessment that it complied in all material respects with the Applicable Servicing Criteria, except as described on Schedule A and B.The previously omitted transactions have been identified in Appendix A.
